The offense is the possession of equipment for the unlawful manufacture of intoxicating liquor, punishment fixed at confinement in the penitentiary for a period of three years.
The absence of the sentence which constitutes the final judgment from which an appeal may be taken precludes a consideration of the appeal on its merits. The final judgment is essential to confer jurisdiction upon this court. See Vernon's Tex.Crim. Stat., Vol. 2, p. 870, and authorities cited; also Art. 767, C. C. P., 1925.
The appeal is dismissed.
Dismissed.